DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Response to Amendment
The amendment, filed 10 June 2022, is fully responsive.

Applicant’s amendments to the claim 3 have overcome each and every objections previously set forth. The objections of the claim 3 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the 102 rejections of the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: “performing forcing” in line 15 should read “performing the forcing”; and “forcing on” in line 18 should read “the forcing on”. Appropriate corrections are required.

Claim 8 is objected to because of the following informalities: “the forcing target” in lines 12-13 should read “a forcing target”; “a forcing target” in lines 15 should read “the forcing target”; “to forcing to” in line 15 should read “to the forcing to”; “performing forcing” in line 17 should read “performing the forcing”; and “about forcing” in line 18 should read “about the forcing”. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 recites the limitation “obtains … identification information of the operation monitoring terminal associated with the one or more groups”. Examiner cannot find in the specification the description of obtaining identification information of the operation monitoring terminal associated with the one or more groups. Appropriate correction is required.

Independent claim 7 is rejected under 35 U.S.C. 112(a) for similar reason as for the claim 1 above.
Claims 2-6 and 8 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 2-6 and 8 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2012/0078386 A1), hereinafter ‘Holmes’, in view of Schultze et al. (US 2009/0164030 A1), hereinafter ‘Schultze’.

Regarding claim 1, Holmes teaches:
An operation monitoring terminal connected to, via a network, one or more controllers and an engineering terminal that engineers the controllers, the operation monitoring terminal comprising: (Holmes: [0001], figure 1 “The present disclosure relates generally to process control systems and, more particularly, to methods and apparatus to display process control device information.”; [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control information generated by a controller 108. Additionally, the example user interface 107 enables a user to manage the process control system 104 by providing graphical instrumentality that the user may select and/or manipulate to cause the workstation 106 to send instructions to the controller 108. The example user interface 107 also displays, via an application, mode information provided by the example interface processor 102.”; [0035] “The example process control system 104 includes the controller 108 that may be communicatively coupled to the workstation 106 via a local area network (LAN) 110.”) [The combination of the user interface 107 and the interface processor 102 reads on “An operation monitoring terminal”, the workstation 106 reads on “an engineering terminal”, and the controller 108 of the process control system reads on “one or more controllers”.]
a viewer that obtains from the engineering terminal, a registration file set by the engineering terminal and comprising information including identification information of one or more groups that are operation monitoring targets of the operation monitoring terminal, identification information of the controllers that belong to the groups, and identification information of the operation monitoring terminal associated with the one or more groups, (Holmes: [0033] “The example workstation 106 displays applications via a user interface 107.”) [Any of the applications reads on “a viewer”.] (Holmes: [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system. In some examples, the process control system 104 may include multiple facilities located at different locations within the process control environment 100. Additionally, the example process control environment 100 may include other process control systems (not shown) that may be included within the same facility and/or located at a different facility.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”; [0044] “Upon calculating modes of configuration blocks, the interface processor 102 may calculate modes of components of the field devices 112 based on definitions of the components within the device descriptor database 120. For example, a device definition file may indicate that a temperature sensor component TS01 has a functional configuration block with an identifier of FC05 and a transducer configuration block within an identifier of TC72.”; [0018] “Process control systems generally include controllers to operate routines, control strategies, and/or algorithms that manage field devices. The field devices may be, for example, valves, valve positioners, switches and transmitters, and may perform process control functions such as opening or closing valves and measuring process control parameters. These field devices may perform a single function or, alternatively, may perform multiple functions. In addition to managing field devices, controllers generate runtime data (e.g., process control information) based on data received from the field devices. The runtime data may include process values, statistics, alarms, monitoring information, process trend information, diagnostic information, configuration information, field device status information, and/or messages from the field devices.”) [The device definition file reads on “a registration file”, and the identifiers read on “identification information”. The identified devices for a controller read on “one or more groups that are operation monitoring targets”, and the corresponding controllers reads on “the controllers that belong to the groups”.]
refers to the registration file to display the groups that are the operation monitoring targets, and (Holmes: [0019] “In many process control systems, runtime data is displayed as graphics within a user interface. The graphics may include charts, gauges, graphs, menus, tabs, data fields, indicators, tables, etc. In many instances, graphics within a user interface are designed and/or configured by system designers, process control personnel, and/or interface engineers. The graphics provide a numerical and/or pictorial representation of the runtime data that operators, engineers and/or other process control personnel use to manage and control a process control system. Some of the graphics are used to display statuses (e.g., modes) of field devices within the process control system. Process control personnel may use the graphical representation of a field device mode to determine if the device is operating as specified. If the personnel determine that the device is not operating as specified, the personnel may adjust the device through controls displayed on the user interface. In other instances, personnel may have to troubleshoot an issue at the location of the device. Thus, displaying a mode of a process control device is useful to personnel for managing a process control system.”)
obtains from a first controller belonging to a group selected among the displayed groups, forcing information including a forcing target that is being subjected to forcing to determine the forcing target that is being subjected to the forcing, and displays identification information of the first controller which is performing forcing and identification information of the forcing target as information about forcing, (Holmes: [0023] “In many process control field devices, block mode elements are industry standardized parameters for defining a mode of a configuration block. A mode defines an operational status of a configuration block. For example, a mode may indicate a normal operating status, an error status, a calibration status, etc. The block mode elements include, for example, a target element that indicates a mode of a configuration block specified (e.g., requested) by a user, an actual element that indicates a current mode of a configuration block, and/or a normal element that indicates a mode in which a configuration block operates under standard operating process control conditions. The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements. In some examples, statuses of block mode elements may be specified by a user, a process control application operating on a workstation, and/or a controller.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”) [Being transmitted the status of the element indicating local override mode from the controller of the element reads on “obtains from a first controller … forcing information including a forcing target …”.]

Holmes does not explicitly teach: wherein the engineering terminal provides to the first controller an instruction to perform forcing on the forcing target, and wherein the forcing includes locking of a variable.
Schultze teaches:
wherein the engineering terminal provides to the first controller an instruction to perform forcing on the forcing target, and wherein the forcing includes locking of a variable. (Schultze: [0001] “The present invention relates to a method for programming and diagnosing a stored-program controller (SPC). Controllers of this type are used in automation to control method sequences in machines and systems, and to control individual drives of these systems. More specifically, the present invention may be used within the scope of engineering automation devices and networks that contain a stored-program controller. When controllers of this type are programmed, it is known to provide a certain error search mode (debug mode), in the case of which inputs and outputs are depicted using an "on-line status display" as numerical values but without reference to the logical function of the function block.”; [0003] “SPC programming systems that are known from the prior art typically include an interface, with the aid of which SPC programs and SPC function blocks (FB) may be created in various languages or dialects. It is common to instantiate these function blocks, which means that every FB must be declared and defined individually and uniquely, as if it were a variable, when it is used.”; [0004] “As mentioned above, the debug mode is provided to diagnose the programs or function blocks that are created, and, with the aid of which the state of the SPC variables may be visualized in the context of the programming interface. This takes place with the aid of a status display, the appearance of which differs depending on which programming language is used.”; [0006] “Values of SPC variables may be read, modified, and forced within the scope of the above-mentioned debug mode within the programming system. "Forcing" means to permanently set a variable to a predefinable value. The above-mentioned status display also makes it possible, within the context of a FB, to depict values internal to a FB and which may not be called up outside of the FB. It is possible, therefore, to depict internal states of a FB.”; [0044], figure 2 “FIG. 2 shows a depiction that illustrates how parameters are forced. A certain variable may be called up via clicking in dialog 10, and these variables may be displayed in a further window 18. In window 18, the variable may then be set to a certain value (reference numeral 24), or the forcing (reference numeral 26) may be halted, or a new variable may be assigned (reference numeral 22). Related values may be entered via input window 28.”) [The programming interface or the window 18, as illustrated in figure 2, reads on “the engineering terminal”. The stored-program controller (SPC) reads on “the first controller”, and forcing the values of the SPC variables reads on “an instruction to perform forcing”. Permanently setting a variable to a predefinable value reads on “locking of a variable”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Holmes and Schultze before them, to modify the graphical user interface that the user may select and/or manipulate to cause the workstation to send instructions to the controller to incorporate a forcing function.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user-friendliness of performing diagnostics (Schultze: [0014] “The object of the present invention, therefore, is to increase the user-friendliness of the programming and diagnosis of stored-program controllers. An improved possibility for displaying parameters and variables of the controller to the user will also be created. In addition, it will be made possible for users who have no special knowledge of programming to perform a diagnosis themselves.”).

Regarding claim 4, Holmes and Schultze teach all the features of claim 1.
Holmes further teaches:
an operation monitoring unit that displays information to be monitored in a safety instrumented system, (Holmes: [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control information generated by a controller 108. Additionally, the example user interface 107 enables a user to manage the process control system 104 by providing graphical instrumentality that the user may select and/or manipulate to cause the workstation 106 to send instructions to the controller 108. The example user interface 107 also displays, via an application, mode information provided by the example interface processor 102.”; [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system.”) [The user interface 107 reads on “an operating monitoring unit”, and control system for a safety instrumented facility reads on “a safety instrumented system”.]
wherein the viewer communicates the information about forcing to the operation monitoring unit, and the operation monitoring unit performs display regarding the forcing target that is being subjected to forcing in a manner to be distinguishable from other display. (Holmes: [0023] “In many process control field devices, block mode elements are industry standardized parameters for defining a mode of a configuration block. A mode defines an operational status of a configuration block. For example, a mode may indicate a normal operating status, an error status, a calibration status, etc. The block mode elements include, for example, a target element that indicates a mode of a configuration block specified (e.g., requested) by a user, an actual element that indicates a current mode of a configuration block, and/or a normal element that indicates a mode in which a configuration block operates under standard operating process control conditions. The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements. In some examples, statuses of block mode elements may be specified by a user, a process control application operating on a workstation, and/or a controller.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”) [Being transmitted the status of the element indicating local override mode from the controller of the element reads on “communicates the information about forcing to the operation monitoring unit”. The position of the mode display 308, as illustrated in figure 3, reads on “a manner to be distinguishable from other display”.]

Regarding claim 6, Holmes and Schultze teach all the features of claim 1.
Holmes further teaches:
the operation monitoring terminal according claim 1; the engineering terminal according to claim 1; and the one or more controllers according to claim 1. (Holmes: [0001], figure 1 “The present disclosure relates generally to process control systems and, more particularly, to methods and apparatus to display process control device information.”; [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control information generated by a controller 108. Additionally, the example user interface 107 enables a user to manage the process control system 104 by providing graphical instrumentality that the user may select and/or manipulate to cause the workstation 106 to send instructions to the controller 108. The example user interface 107 also displays, via an application, mode information provided by the example interface processor 102.”; [0035] “The example process control system 104 includes the controller 108 that may be communicatively coupled to the workstation 106 via a local area network (LAN) 110.”) [The combination of the user interface 107 and the interface processor 102 reads on “the operation monitoring terminal”, the workstation 106 reads on “the engineering terminal”, and the controller 108 of the process control system reads on “the one or more controllers”.]

Regarding claim 7, Holmes teaches:
An information display method of displaying information about forcing in a safety instrumented system including one or more controllers, an engineering terminal that engineers the controllers, and at least one operation monitoring terminal that are connected to a network, the information display method comprising: (Holmes: [0001], figure 1 “The present disclosure relates generally to process control systems and, more particularly, to methods and apparatus to display process control device information.”; [0033] “The example workstation 106 displays applications via a user interface 107. The user interface 107 enables a user of the workstation 106 to graphically view (via an application) process control information generated by a controller 108. Additionally, the example user interface 107 enables a user to manage the process control system 104 by providing graphical instrumentality that the user may select and/or manipulate to cause the workstation 106 to send instructions to the controller 108. The example user interface 107 also displays, via an application, mode information provided by the example interface processor 102.”; [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system.; [0035] “The example process control system 104 includes the controller 108 that may be communicatively coupled to the workstation 106 via a local area network (LAN) 110.”) [The combination of the user interface 107 and the interface processor 102 reads on “at least one operation monitoring terminal”, the workstation 106 reads on “an engineering terminal”, and the controller 108 of the process control system reads on “one or more controllers”.]
a step of setting and saving in a registration file, (Holmes: [0089] “FIG. 4 shows an example table 400 of possible configuration block modes based on statuses of block mode elements. The example table may be a device definition file stored within the device descriptor database 120 of FIGS. 1 and/or 2. In other examples, the table 400 may be combined with other tables for other configuration blocks and/or modes of those configuration blocks to show mode(s) of components and/or a field device. In these other examples, the table 400 may be a standard table for any type of configuration block or, alternatively, may be specifically for a type of configuration block (e.g., a transducer configuration block). In yet other examples, the table 400 may be representative of instructions executed by an algorithm and/or routine within the mode calculator 208 to determine a mode of a configuration block.”; [0090] “The example table 400 may be specified by process control personnel, manufacturers of a device that includes a configuration block, and/or process control designers.”) information including identification information of one or more groups that are operation monitoring targets of the operation monitoring terminal, identification information of the controllers that belong to the groups, and identification information of the operation monitoring terminal associated with the one or more groups, by the engineering terminal; (Holmes: [0034] “The example process control system 104 may include any type of manufacturing facility, process facility, automation facility, safety instrumented facility, and/or any other type of process control structure or system. In some examples, the process control system 104 may include multiple facilities located at different locations within the process control environment 100. Additionally, the example process control environment 100 may include other process control systems (not shown) that may be included within the same facility and/or located at a different facility.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”; [0044] “Upon calculating modes of configuration blocks, the interface processor 102 may calculate modes of components of the field devices 112 based on definitions of the components within the device descriptor database 120. For example, a device definition file may indicate that a temperature sensor component TS01 has a functional configuration block with an identifier of FC05 and a transducer configuration block within an identifier of TC72.”; [0018] “Process control systems generally include controllers to operate routines, control strategies, and/or algorithms that manage field devices. The field devices may be, for example, valves, valve positioners, switches and transmitters, and may perform process control functions such as opening or closing valves and measuring process control parameters. These field devices may perform a single function or, alternatively, may perform multiple functions. In addition to managing field devices, controllers generate runtime data (e.g., process control information) based on data received from the field devices. The runtime data may include process values, statistics, alarms, monitoring information, process trend information, diagnostic information, configuration information, field device status information, and/or messages from the field devices.”) [The device definition file reads on “a registration file”, and the identifiers read on “identification information”. The identified devices for a controller read on “one or more groups that are operation monitoring targets”, and the corresponding controllers reads on “the controllers that belong to the groups”.]
a step of referring to the registration file to display the groups that are the operation monitoring targets, by the operation monitoring terminal; and (Holmes: [0019] “In many process control systems, runtime data is displayed as graphics within a user interface. The graphics may include charts, gauges, graphs, menus, tabs, data fields, indicators, tables, etc. In many instances, graphics within a user interface are designed and/or configured by system designers, process control personnel, and/or interface engineers. The graphics provide a numerical and/or pictorial representation of the runtime data that operators, engineers and/or other process control personnel use to manage and control a process control system. Some of the graphics are used to display statuses (e.g., modes) of field devices within the process control system. Process control personnel may use the graphical representation of a field device mode to determine if the device is operating as specified. If the personnel determine that the device is not operating as specified, the personnel may adjust the device through controls displayed on the user interface. In other instances, personnel may have to troubleshoot an issue at the location of the device. Thus, displaying a mode of a process control device is useful to personnel for managing a process control system.”)
a step of obtaining from a first controller belonging to a group selected among the displayed groups, forcing information including a forcing target that is being subjected to forcing to determine the forcing target that is being subjected to forcing, and displaying identification information of the first controller which is performing forcing and identification information of the forcing target as information about forcing, by the operation monitoring terminal. (Holmes: [0023] “In many process control field devices, block mode elements are industry standardized parameters for defining a mode of a configuration block. A mode defines an operational status of a configuration block. For example, a mode may indicate a normal operating status, an error status, a calibration status, etc. The block mode elements include, for example, a target element that indicates a mode of a configuration block specified (e.g., requested) by a user, an actual element that indicates a current mode of a configuration block, and/or a normal element that indicates a mode in which a configuration block operates under standard operating process control conditions. The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements. In some examples, statuses of block mode elements may be specified by a user, a process control application operating on a workstation, and/or a controller.”; [0039] “The runtime data transmitted by the controller 108 may include process control values, data values, alarm information, text, block mode element status information, diagnostic information, error messages, parameters, events, and/or device identifiers.”) [Being transmitted the status of the element indicating local override mode from the controller of the element reads on “obtaining from a first controller … forcing information including a forcing target …”.]

Holmes does not explicitly teach: a step of providing to the first controller an instruction to perform forcing on the forcing target; and wherein the forcing includes locking of a variable.
Schultze teaches:
a step of providing to the first controller an instruction to perform forcing on the forcing target; and wherein the forcing includes locking of a variable. (Schultze: [0001] “The present invention relates to a method for programming and diagnosing a stored-program controller (SPC). Controllers of this type are used in automation to control method sequences in machines and systems, and to control individual drives of these systems. More specifically, the present invention may be used within the scope of engineering automation devices and networks that contain a stored-program controller. When controllers of this type are programmed, it is known to provide a certain error search mode (debug mode), in the case of which inputs and outputs are depicted using an "on-line status display" as numerical values but without reference to the logical function of the function block.”; [0003] “SPC programming systems that are known from the prior art typically include an interface, with the aid of which SPC programs and SPC function blocks (FB) may be created in various languages or dialects. It is common to instantiate these function blocks, which means that every FB must be declared and defined individually and uniquely, as if it were a variable, when it is used.”; [0004] “As mentioned above, the debug mode is provided to diagnose the programs or function blocks that are created, and, with the aid of which the state of the SPC variables may be visualized in the context of the programming interface. This takes place with the aid of a status display, the appearance of which differs depending on which programming language is used.”; [0006] “Values of SPC variables may be read, modified, and forced within the scope of the above-mentioned debug mode within the programming system. "Forcing" means to permanently set a variable to a predefinable value. The above-mentioned status display also makes it possible, within the context of a FB, to depict values internal to a FB and which may not be called up outside of the FB. It is possible, therefore, to depict internal states of a FB.”; [0044], figure 2 “FIG. 2 shows a depiction that illustrates how parameters are forced. A certain variable may be called up via clicking in dialog 10, and these variables may be displayed in a further window 18. In window 18, the variable may then be set to a certain value (reference numeral 24), or the forcing (reference numeral 26) may be halted, or a new variable may be assigned (reference numeral 22). Related values may be entered via input window 28.”) [The stored-program controller (SPC) reads on “the first controller”, and forcing the values of the SPC variables reads on “an instruction to perform forcing”. Permanently setting a variable to a predefinable value reads on “locking of a variable”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Holmes and Schultze before them, to modify the graphical user interface that the user may select and/or manipulate to cause the workstation to send instructions to the controller to incorporate a forcing function.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve user-friendliness of performing diagnostics (Schultze: [0014] “The object of the present invention, therefore, is to increase the user-friendliness of the programming and diagnosis of stored-program controllers. An improved possibility for displaying parameters and variables of the controller to the user will also be created. In addition, it will be made possible for users who have no special knowledge of programming to perform a diagnosis themselves.”).

Regarding claim 8, Holmes and Schultze teach all the features of claim 1.
Schultze further teaches: 
wherein the forcing is a function to fix or forcibly change (i) an input value of the one or more controllers, (ii) an output value of the one or more controllers, or (iii) an variable used in an application program in the one or more controllers. (Schultze: [0006] “Values of SPC variables may be read, modified, and forced within the scope of the above-mentioned debug mode within the programming system. "Forcing" means to permanently set a variable to a predefinable value. The above-mentioned status display also makes it possible, within the context of a FB, to depict values internal to a FB and which may not be called up outside of the FB. It is possible, therefore, to depict internal states of a FB.”)
The motivation to combine Holmes and Schultze, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes, in view of Schultze, further in view of Yamato et al. (US 2014/0176030 A1), hereinafter ‘Yamato’.
Regarding claim 2, Holmes and Schultze teach all the features of claim 1.
Holmes further teaches:
wherein the viewer displays as the information about forcing … (Holmes: [0019] “Some of the graphics are used to display statuses (e.g., modes) of field devices within the process control system. Process control personnel may use the graphical representation of a field device mode to determine if the device is operating as specified.”; [0023] “The block mode elements may have statuses that include, for example, remote-output, remote cascade, cascade, automatic, manual, local override, initialization manual, and/or out-of-service. In other examples, a mode of a configuration block may be based on fewer or additional block mode elements.”)

Holmes and Schultze do not explicitly teach: … the information about forcing, a start time and a duration of the forcing, and determines whether the duration of the forcing exceeds a preset duration.
Yamato teaches:
… the information about forcing, a start time and a duration of the forcing, and (Yamato: [0045] “First, during the forced commutation period T1 (time points t11 to t12), the logic portion 12 detects an initial position of the rotor 31 based on the position signals (HU, HV, HW) generated during a stop of the rotor 31, and performs the 180.degree. energizing control of the motor 3 to start the forced commutation of the motor 3 by means of an energizing pattern corresponding to the initial position.”; [0048] “On the other hand, in the motor start sequence proposed this time, the forced commutation of the motor 3 performed during the forced commutation period T1 is not intended to continuously rotate the motor 3, but intended to generate a state in which some rotation force is given to the rotor 31 to periodically change the position signals (HU, HV, HW) in accordance with the rotor position.”; [0049] “Accordingly, in the motor start sequence proposed this time, the forced commutation period T1 is set at a very short period (preferably a period shorter than one period (360.degree.) of the electrical angle), and the forced commutation of the motor 3 is ended immediately after the start of the forced commutation.”) [The forced commutation period T1 reads on “a duration”, and the time at the initial position of the rotor reads on “a start time”.]
determines whether the duration of the forcing exceeds a preset duration. (Yamato: Claim 3 “The motor drive apparatus according to claim 2, wherein the logic portion performs the energizing control of the brushless DC motor to shift from the non-energizing period to a usual commutation period at a time point when a pulse period of the position signal generated during the inertial rotation of the rotor is detected after shifting from a forced commutation period to the non-energizing period.”) [The rotor being detected when the pulse period of the position signal is generated during the inertial rotation reads on “a preset duration”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Holmes, Schultze and Yamato before them, to modify the local override function to incorporate the forced commutation function during the initial start of the local drive control of the brushless DC motor used in the manufacturing equipment.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve quietly and smoothly starting the brushless DC motor or starting the manufacturing equipment (Yamato: [0004] “The present invention relates to a motor drive apparatus that performs drive control of a brushless DC motor.”; [0011] “In light of the above problems found by the inventors of the present application, it is an object of the present invention to provide a motor drive apparatus capable of starting a brushless motor quietly and smoothly.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116